DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with amendment/remarks filed 10/04/2022. Claims 1, 11, and 17 have been amended. No claims have been cancelled and no claims have been newly added. Accordingly, claims 1-20 are pending.
	
Response to Arguments
Applicant’s arguments, see page 10, filed 10/04/2022, with respect to the rejection(s) of claims 1, 11, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  The prior art failed to disclose the limitation of receiving a dynamically updated portion of a URL. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kalai et al. US20130147820A1, Chen US20200209873A1 and Geyer et al. US20160299905A1. See the 35 U.S.C. 103 rejection below.

Applicant's arguments, see pages 10-11, filed 10/04/2022 have been fully considered but they are not persuasive. The applicant discloses that “Kalai expressly teaches that it does not dynamically create the map tile at the second zoom level. Kalai discloses that its system merely stores the map tiles in an already created form at a plurality of different zoom levels.” The examiner respectfully disagrees. The claim requires that “after receiving the request for map tiles, dynamically create at least one of the first plurality of browser renderable map tiles required to render the first portion of the map from the first plurality of raw map tiles.” Kalai discloses in Para. 0042, “FIGS. 4A-4C illustrate visual map displays, e.g., that may be fully or partially displayed on the user interface 34, where each figure may provide a visual display of a map surface at a different zoom level. In the illustrated embodiments, FIG. 4A provides a visual map display 300 at an example zoom level, z=6, constructed of a series of map data tiles 302-318, which cover the same size geographic area and which have the same amount of memory size.” The map tiles at the second zoom level (see Fig. 4A-C) are constructed of a series of map data tiles 302-318. They are dynamically constructed based on the user’s zoom input. Further in Para. 0043, “ In operation, the server 14 may be configured to transmit map data to respective client devices 16-22 in chunks of data defined by these map data tiles. For example, to transmit the map data needed to construct the map display 300”. The map data is transmitted from a server to the client devices 16-22 in chunks of data with the map data needed to construct the map display 300. The examiner notes that as written, Kalai reads on the claim limitation of dynamically creating at least one of the first plurality of map tiles required to render the first portion of the map, since the map tiles have to be dynamically constructed to achieve the map display 300 of Figs. 4A-C. Therefore, the rejection remains.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11-14, 16, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai et al. US20130147820A1 (henceforth Kalai) in view of Chen US20200209873A1 and Geyer et al. US20160299905A1 (henceforth Geyer)

Regarding claim 1,
Kalai discloses:
A non-transitory computer-readable medium comprising instructions stored thereon, the instructions are effective to cause at least one processor to: receive, from a client device (See Para. 0046, “client devices 16-22”) , a request for map tiles (See Para. 0046, “user wish to scroll”) required to render a first portion of a map from a first zoom level to a second zoom level(See Para. 0036, “The map application may allow the user to view different geographical portions of the map data stored in the map database 12, to zoom in or zoom out on a particular geographical location, to rotate, spin or change the two-dimensional or three-dimensional viewing angle of the map being displayed“. Furthermore, See Fig. 4A and 4B, corresponding to map data tile for particular zoom levels) based on interaction at a browser displaying map tiles at the first zoom level (See Para. 0061 and Para. 0102, this can be done on a web-browser); the request for map tiles including a geographic area defining the first portion of the map, the request being associated with an identification of at least one layer of map data (See Fig. 4A-4C, a geographic area defines the first portion of the map, wherein a zoom level represents an identification of at least one layer of map data. Fig. 4A represents tiles that corresponds to at least one layer of map data)
receive, with the request, a dynamically updated portion that reflects a range of a current latitude and a current longitude of the geographic area defining the first portion of the map specified at the second zoom level defined by the interaction;
(See Para. 0061, “Priority of points along the route may be determined based on user input, for example, through the user providing an address into a data field presented on the interface 34, or through the user selecting to find a point of interest obtained through interaction with the interface 34, more generally. For example, the user can access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.” Furthermore, see Para. 0069, “ In one embodiment, both the sequence and area of map data tiles may be accessed or pre-fetched based on a viewing window state. In particular, the map data tiles may be accessed based on a viewing window position. The viewing window position may be centered near a particular point along the route. As the viewing window position is changed so that the center position approaches other portions of the route, either additional area map data may be retrieved (e.g., via blocks 906-908) or a sequence of retrieval may be changed (e.g., via blocks 1306-1310). This embodiment may be used in situations in which a current position of a device rendering a map is provided to center the map at that current position.” The examiner notes that this claim limitation is merely descriptive of the well-known process of panning a map from one portion of a map to another, and that latitude and longitude are well known in the map display arts and that panning a map is exemplary of changing latitude and longitude from a first set of coordinates to a second set of coordinates.)
Update the map to the second zoom level based on the interaction by determining a first plurality of raw map tiles for each layer of map data associated with the request corresponding to a first plurality of browser renderable map tiles required to render the first portion of the map at the second zoom level; (See at least Para. 0004, “Every digital map begins with a set of raw data corresponding to millions of streets and intersections. That raw map data is derived from a variety of sources, each providing different amounts and types of information. To effectively map a location, locate a driving route between a source and a destination, identify points of interest, etc. requires substantial amounts of data. Furthermore, many mapping applications require a display of different map data at different zoom levels, i.e., different scales, where the amount of detail and the nature of that detail changes at each zoom level.” Raw map data tiles (see map data tiles in Figs, 4A-4C) corresponding to a first plurality of browser renderable map tiles (See Para. 0061 and Para. 0102, this can be done on a web-browser) are determined for a layer of map data associated with the request to render the first portion of the map at a first zoom level (see Fig. 4A) or at a second zoom level (see Fig. 4B.))
after receiving the request for map tiles, dynamically create at least one of the first plurality of browser renderable map tiles required to render the first portion of the map from the first plurality of raw map tiles.
(See at least Fig. 4A-4C, Para. 0041-0042 and Para. 0044. Each Figure provides a visual display of a map surface at a different zoom level, which is “constructed of a series of map tiles”. Since they are created based on the different zoom level required from a user’s scroll operation, then they are dynamically created.)
dynamically created at least wherein at least a portion of the first plurality of browser renderable map tiles is a map tile at the second zoom level requested in the request for map tiles. (See at least Fig. 4A-4C, Para. 0041-0042 and Para. 0044.)

Kalai does not specifically state wherein the at least one layer of map data is a LIDAR layer and wherein at least a portion of the raw map tiles are a HD LIDAR map tile.
However, Chen teaches:
wherein at least a portion of the raw map tiles are a HD LIDAR map tile
(See Para. 0072, “The map data 154 may include high definition (HD) maps generated from sensors (e.g., light detection and ranging (LiDAR) sensors,”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Chen to apply the known technique of splitting a map into layers (including a LIDAR layer) in order to separate and reduce the amount of data required for transmitting relevant portions of map information as would be known to one of ordinary skill in the art. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82, USPQ2d 1385 (2007).)

Kalai does not specifically state receiving, with the request, a dynamically updated portion of a Uniform Resource Locator (URL) that reflects a range of a current latitude and a current longitude of the geographic area. 
However, Geyer teaches:
receiving, with the request, a dynamically updated portion of a Uniform Resource Locator (URL) that reflects a range of a current latitude and a current longitude of the geographic area.
(See Para. 0060, “Interactive map applet 512 may be provided by and controlled by a third-party map interface provider. Code provided by geographic search engine and aggregator web server system 410 may include code that causes interactive map applet 512 to be called. This code may include coordinates for which the map is to be initially presented by browser 510. Based on calls made to map provider system 450, interactive map applet 512 may be presented within browser 510. Interactive map applet 512 may allow a user to pan, reposition, zoom in, zoom out, and/or otherwise manipulate the map being presented.” Further see Table 1 and Para. 0062-0063, “In the above sample code, the bounds may be used to update an area presented in the interactive map. The URL may be used to access the particular record when selected. The request for the URL may be passed to the geographic search engine and aggregator web server system 410 allowing the geographic search engine and aggregator web server system 410 to be aware of the record selected by the user. The geographic search engine and aggregator web server system 410 may then forward or redirect the browser to the URL associated with the property served by a third party geographic listing provider. Alternatively, the URL may be accessed directly by the user's browser.” The interactive map allows a user to pan and zoom, and the area presented in the interactive map is updated via the URL. The URL reflects a longitude and latitude of the area (See Table 1).)

	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Geyer to include “receiving, with the request, a dynamically updated portion of a Uniform Resource Locator (URL) that reflects a range of a current latitude and a current longitude of the geographic area” in order for the URL to access the particular area such that the area is updated in the interactive map (see Para. 0063). Enabling the system to fetch an updated area via a URL would create a more robust system for dynamically updating a portion of a map.

	
Regarding claim 2,
Kalai discloses:
determine that a dynamic map server  has a current version of any of the first plurality of the browser renderable (See Para. 0061, “access a web-browser or other program running on the client device that identifies a location, business, home, etc., from which one of the client devices 16-22 may allow the user to select such item for building a map display of the vicinity around such point of interest.” Since the client device allows access to a web-browser or other program to identify a location, then the web-browser is a dynamic map server that allows retrieval of data from the client device.) map tiles stored in a cache (See Para. 0065, “store into a cache memory of a client device 16-22 only a subset of available or retrievable map data tiles”); and exclude the browser renderable map tiles determined to be stored in the cache from the creation of the at least one of the first plurality of browser renderable map tiles required to render the first portion of the map from the first plurality of raw map tile
(See Fig. 13 and Para. 0065, “While one type of priority discussed above is based on designating what map data (area and/or zoom level data around a route) to retrieve, a second type of priority may be an order or sequence in which that map data is retrieved. The sequence of map data retrieval (e.g., map data tiles) may help to reduce bandwidth and processor tolls. The sequence of map data retrieval may also ensure that more important, high priority tiles are downloaded first in case a connection to a server containing the map data is lost during retrieval.” And Para. 0046, “the client devices 16-22 may use a system to fetch and store a sufficient amount of map data to form the visual map display while buffering additional map data at one of the local client devices 16-22 to allow efficient user interaction with that display.” Since the map data is retrieved based on priority, then the map tiles with low priority that are stored in the cache are excluded.)

Regarding claim 3,
Kalai discloses:
send at least one of the first plurality of browser renderable map tiles required to render the first portion of the map.
(See Para. 0046, “the client devices 16-22 may use a system to fetch and store a sufficient amount of map data to form the visual map display while buffering additional map data at one of the local client devices 16-22 to allow efficient user interaction with that display” The map tiles are sent such that the client devices fetch sufficient amount of map data required to render the first portion of the map.)

Regarding claim 4,
Kalai discloses:
wherein the instructions to create at least one of the first plurality of browser renderable map tiles required to render the first portion of the map includes instructions to create the at least one of the first plurality of browser renderable map tiles for a plurality of requested layers of map data
(See Fig. 4A and Para. 0039, “Each map data tile may contain necessary map data to construct a portion of the map display (e.g., a map surface), including data identifying various map objects or map features such as roads, buildings, and geographic boundaries, such as water lines, county lines, city boundaries, state lines, mountains, parks, etc. The map data for a geographic region may be stored in any number of different zoom level data structures to provide different levels of detail for the particular geographic region.”)

Regarding claim 5,
Kalai discloses:
wherein the browser renderable map tiles are in a vector format, wherein the at least one of the first plurality of browser renderable map tiles includes a vectorized version of the map tiles for each requested layer of map data.
(See Fig. 2 and Para. 0034. FIG. 2 is a high level block diagram of an image rendering engine used to render map images using map vector data.)

Regarding claim 8,
Kalai discloses:
wherein the instructions are further effective to cause at least one processor to: receive a request for additional browser renderable map tiles required to render a second portion of a map, in response to a map zoom or pan on the client device; determine a second plurality of raw map tiles corresponding to the additional browser renderable map tiles required to render the second portion of the map; and after receiving the request for additional map tiles, create at least one of the second plurality of browser renderable map tiles required to render the second portion of the map from the second plurality of raw map tiles for a plurality of requested layers of map data
(The same rational applies from claim 4 but for a second zoom level. See Para. 0063, “instead of or in addition to pre-fetching more map data tiles at a first single zoom level for high priority points, the method and system may pre-fetch map data tiles for high priority points at a second higher zoom level. FIG. 12 illustrates the same route of FIG. 6 having areas 506 representing the same size map data tiles as the zoom level of FIG. 6. In addition, FIG. 12 illustrates additional map data tiles represented by areas 1210 of a second higher zoom level. A user wishing to zoom into an area around the origin 502 or destination 504 may initiate a zoom function of the viewing window. When the higher zoom level map data tiles are pre-fetched to one of the client devices 16-22, a response time for rendering those map data tiles may be relatively fast.” 

Furthermore, see Fig. 4A (i.e. first zoom level), and Fig. 4B (i.e. a second zoom level) and Para. 0044, “In comparison to FIG. 4A, FIG. 4B illustrates a visual map display 400 at a zoom level higher than the zoom level of FIG. 4A, in this example zoom level, z=10. The map display 400 may be formed of a plurality of map data tiles 402-432. Like the map data tiles 302-318, the map data tiles 402-432 are each the same in size, e.g.”)

Regarding claims 11-14, and 16,
All limitations have been examined with respect to the non-transitory computer-readable medium in claims 1-5, and 8. The method taught/disclosed in claims 11-14, and 16 can clearly perform the same limitations of the non-transitory computer-readable medium of claims 1-5, and 8. Therefore claims 11-14, and 16 are rejected under the same rationale.


Regarding claims 17-18 and 20,
All limitations have been examined with respect to the non-transitory computer-readable medium in claims 1, 4, and 8. The system taught/disclosed in claims 17-18 and 20 can clearly perform the same limitations of the non-transitory computer-readable medium of claims 1, 4, and 8. Therefore claims 17-18 and 20 are rejected under the same rationale.

	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai, Chen, and Geyer further in view of BROBST et al. US20120323992A1 (henceforth Brobst)

Regarding claim 6,
Kalai, Chen, and Geyer discloses the limitations of claims 1 and 4-5 as recited above. 
Kalai further discloses:
wherein the browser renderable map tiles are associated with data defining objects in at least one requested layer of map data.
(See Para. 0039, “Each map data tile may contain necessary map data to construct a portion of the map display (e.g., a map surface), including data identifying various map objects or map features such as roads, buildings, and geographic boundaries, such as water lines, county lines, city boundaries, state lines, mountains, parks, etc. The map data for a geographic region may be stored in any number of different zoom level data structures to provide different levels of detail for the particular geographic region.”)

Kalai does not specifically state wherein the map tiles are associated with geoJSON data. However, Brobst teaches:
map tiles are associated with geoJSON data
(See Para. 0037, “The map data sent to the client for rendering may be formatted using a variety of formats. For example, map data may be formatted using open standards such as GeoJSON or Keyhole Markup Language (KML).)

                   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Brobst to include the map tiles are associated with geoJSON data since geoJSON is a known format for encoding a variety of geographic data structures, and features in geoJSON contain geometric objects and additional properties (See Para. 0037, Brobst).)

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalai, Chen, and Geyer further in view of Kolam US9401949B1. 

Regarding claim 9,
Kalai, Chen, and Geyer discloses the limitations as recited above in claim 1. Kalai does not specifically state wherein the instructions are further effective to cause at least one processor to: determine that the client device has a non-current version of any of the first plurality of the browser renderable map tiles stored in a cache; and notify the client device to purge the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache. However, Kolam teaches:
wherein the instructions are further effective to cause at least one processor to: determine that the client device has a non-current version of any of the first plurality of the browser renderable map tiles stored in a cache; and notify the client device to purge the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache.
(See Column 15, lines 31-52, “The obtained web content may be provided to a web browser for rendering. In some embodiments, if it is determined a previous version of the desired web content has been cached (e.g., version number of the cached version is before the version number of the current version), the previous version is purged from the cache. “)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Kolam to include determining that the client device has a non-current version of any of the first plurality of the browser renderable map tiles stored in a cache; and notifying the client device to purge the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache in order to more efficiently cache web content to allow faster rendering of the desired web content (See Column 1, lines 5-11).

Regarding claim 10,
Kalai and Kolam discloses the limitations as recited above in claim 9. Kalai does not specifically state wherein the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache still has a valid time-to-live (TTL).
However, Kolam further teaches:
wherein the non-current version of the any of the first plurality of browser renderable map tiles stored in the cache still has a valid time-to-live (TTL).
(See Column 15, lines 22-30, “each cached content is associated with a version identifier (e.g., specified within the web browser cache, at a separate data structure, etc.) and the version identifier is compared with an identifier of the current version to determine whether the cached content is the current version. In some embodiments, because different versions of cache content can be identified, the cached content is associated with a long or infinite cache TTL.” The cached version of a different version of the data is has a valid TTL). 
“The same obviousness rational from claim 9 applies”. 

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalai, Chen, and Geyer further in view of Nielsen et al. US20140347396A1 (henceforth Nielson)

Regarding claim 7,
Kalai, Chen, and Geyer discloses the limitations as recited above in claims 1 and 4. Kalai does not specifically state store data descriptive of an event involving a vehicle and a location to which the event is tagged;56Docket Number: 102397-634182 (P100264-US-01) receive a request for the data descriptive of the event to be presented in association with a layer from the plurality of requested layers of map data.
However, Nielsen teaches:
store data descriptive of an event involving a vehicle and a location to which the event is tagged;  56Docket Number: 102397-634182 (P100264-US-01) receive a request for the data descriptive of the event to be presented in association with a layer from the plurality of requested layers of map data.
(See Fig. 3 and Para. 0014, “A) electronically receiving source data representing at least one input image of a geographic area including the incident site; B) electronically receiving, from a vehicle control system associated with the first vehicle, vehicle-based information relating to the first vehicle at a time during or proximate the incident; C) based at least in part on the vehicle-based information received in B), digitally representing, on the at least one input image, a first representation of at least a portion of the incident to thereby generate a marked-up digital image including the first representation; and D) electronically transmitting and/or electronically storing information relating to the marked-up digital image so as to document the incident with respect to the geographic area.” The data descriptive of an event (i.e. an incident) and a location (i.e. where the incident takes place) is stored and wherein the data is presented in association with a layer of map data (digitally representing the incident on the at least one input image).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalai to incorporate the teachings of Nielsen to include storing data descriptive of an event involving a vehicle and a location to which the event is tagged;56Docket Number: 102397-634182 (P100264-US-01) receiving a request for the data descriptive of the event to be presented in association with a layer from the plurality of requested layers of map data in order to efficiently and properly document vehicle incidents on the road such that it is displayed to other drivers on the road. See Para. 0008 of Nielsen, “upon arrival at the scene of a vehicle accident, a police officer or other investigator usually fills out a paper accident report explaining in detail the accident scene. As part of this report, the police officer or other investigator may attempt to draw a sketch of the accident scene on a diagram of the road, which is to be submitted with the paper accident report. However, a drawback of these paper-based reports, which may be handwritten and may include hand sketches, is that the content thereof may be inconsistent, sloppy, illegible, inaccurate, and/or incomplete. As a result, vehicle accidents may be poorly documented.” Therefore, there exists a need for improved collecting, compiling, and interpreting information with respect to reporting vehicle accidents (See Para. 0009, Nielsen).
	
	Regarding claim 15 and 19,
Kalai, Chen, and Geyer and Nielsen discloses the same limitations as recited above in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blohme et al. US20160321832A1 discloses a method for animating a map resource wherein the method includes receiving a plurality of Uniform Resource Locators (URLs) from a third party website, the plurality of URLs comprising one or more attributes; receiving a user selection to create an animation sequence of one or more of the attributes. (Abstract)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669